            Case 9:19-bk-09677-FMD              Doc 107       Filed 02/05/20       Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                 MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
In Re:

BRUCE E. BOZZI, SR.,                                       Case No. 9:19-bk-09677-FMD


                       Debtor.                         /

               AMENDED MOTION TO SELL PROPERTY OF THE ESTATE

        COMES NOW the Trustee in the above-styled case, ROBERT E. TARDIF JR., and files
this Motion to Sell Property of the Estate and moves this Court pursuant to 11 U.S.C. §§ 105 and
363(b) and Rule 6004 for entry of an Order authorizing the sale of property of the estate by private
sale and states as follows:

          NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further
notice or hearing unless a party in interest files a response within 21 days from the date set forth on the
attached proof of service, plus an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at
Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Suite 555, Tampa, Florida 33602,
and serve a copy on the movant’s attorney, Robert E. Tardif Jr., P.O. Box 2140, Fort Myers, FL 33902,
and any other appropriate persons within the time allowed. If you file and serve a response within the
time permitted, the Court will either schedule and notify you of a hearing or consider the response and
grant or deny the relief requested without a hearing.

 If you do not file a response within the time permitted, the Court will consider that you do not oppose
 the relief requested in the paper, will proceed to consider the paper without further notice or hearing, and
 may grant the relief requested.


1.     The Debtor filed this bankruptcy case and Robert E. Tardif Jr., has been appointed as
Trustee to administer the case.

2.     Property: Trustee proposes to sell the bankruptcy estate’s interest in the following
property: 5 Surf Drive, Amagansett, New York (Tax Map Designation 0300-174-00-03-00-
001-000). The property is a residential parcel of real estate and is improved with a residential
home. On the date of filing, the Debtor was the sole owner of the property.

3.      Purchaser: The proposed purchaser is Blaine Lourd, Trustee of the 37 Cottage Avenue
Trust, or his permitted assigns or designees. To the Trustee’s knowledge, the owners/beneficiaries
of the trust are Bruce E. Bozzi, Jr., and Bryan Lourd, who are the Debtor’s son and son-in-law,
respectively. Notwithstanding the purchaser’s connection to the Debtor, the Trustee believes that
he is receiving fair and adequate consideration as noted below. The purchase and sale agreement
with attachments is several pages long so the Trustee is not attaching the agreement to this motion
in order to reduce mailing costs. The Trustee will provide a complete copy of the agreement to any
party in interest that makes a request and provides an email address to receive a copy.
            Case 9:19-bk-09677-FMD          Doc 107       Filed 02/05/20     Page 2 of 8




4.      Price: The selling price is $1,800,000.00. The Trustee has not had the property appraised,
but the Trustee did retain a real estate agent to market the property. The Debtor valued this property
at $1,750,000.00 in his schedules. During the course of marketing the Trustee received three
separate offers for the property in the amount of $1,500,000.00, including an initial offer from the
above proposed purchaser. The two other offers were from prospective purchasers who were not
connected in any way to the Debtor or any other insiders known to the Trustee.

5.      The Trustee, through the real estate agent, advised all parties to submit their highest and
best offers. The Trustee received the following two offers: (1) $1,800,000.00 all cash from the
above-referenced purchaser; (2) $1,720,000.00 all cash from one of the third parties unconnected
to the Debtor or any insiders. The Trustee, after performing his due diligence and after marketing
the property through a real estate agent that is also unconnected to the Debtor or any insiders,
believes that the proposed selling price is fair and reasonable.

6.      Source of Funds for Purchase: During his due diligence concerning the sale of another
property in this case to the same proposed purchaser the Trustee received and reviewed monthly
statements for financial accounts from which the money to purchase the other property and this
property is being received. From that review, the Trustee represents to the Court that none of the
funds being used to purchase this property come from the Debtor or any insiders, either directly or
indirectly.

7.      To the Trustee’s knowledge, there are the following liens and encumbrances against the
property:

    Creditor                               Nature of Interest                              Amount

 Bank of America, N.A.                         Mortgage                                     936,374.00
 c/o Andrew T. Jenkins                                                             Proof of Claim 16-1
 Post Office Box 3913
 Tampa, Florida 33601-3913
 Just One More Restaurant Corp. &            Judgment Lien                            $126,058,033.00
 Just One More Restaurant Holdings                                           Proofs of Claim 2-1 & 4-1
 8955 Fontana del Sol Way 2nd Floor
 Naples, Florida 34109


8.     As part of the closing of this proposed sale, the Trustee anticipates that the mortgage loan
above will be paid in full and the judgment lien will be released.

9.   Terms: The property is being sold “AS IS, WHERE IS WITH ALL FAULTS AND
DEFECTS THEREIN” with no representations or warranties of any kind.

10.    Benefit to Estate: The Trustee believes the net sales proceeds to the estate will be
approximately $760,000.00.

11.    Payments at Closing: The Trustee expects to pay the following undisputed liens, interests,
claims or costs at the closing:


                                                  2
            Case 9:19-bk-09677-FMD         Doc 107     Filed 02/05/20     Page 3 of 8


       a.      Real Estate Commission - $90,000.00 to Douglas Elliman Real Estate and
               cooperating broker/agent, if any.

       b.      Mortgage Loan Payoff - $936,374.00 (estimated) or such other written payoff
               amount provided by Bank of America, N.A.

       c.      Reasonable and customary closing costs to the Trustee, as Seller, which may
               include the following:

              i.   Title/Recording Fees (Approximately)                              $    1,900.00
             ii.   Reasonable and customary closing costs not to exceed              $    1,000.00
            iii.   Transfer Tax Document Preparation                                 $      475.00
            iv.    Transfer Tax (State and/or County)                                $    7,200.00

       d.      A true and accurate copy of an estimated net sheet or closing statement is attached
               to this motion.

12.    Request to Waive Stay: At the hearing on this motion the Trustee will request that the
Court enter an order waiving the 14-day stays set forth in Rules 6004(h) and 6006(d) of the Federal
Rules of Bankruptcy Procedure and providing that the order granting this motion be immediately
enforceable and that the closing under the purchase agreement may occur immediately.

       WHEREFORE the Trustee moves the Court for entry of an Order authorizing the sale of
the above-described property free and clear of liens and interests pursuant to Section 363(b), in
accordance with the terms stated herein.

                                      Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
Electronically to the Assistant United States Trustee, Robert A. Shatzman and those appearing in
this case who are registered with CM/ECF and by Certified Mail to Bank of America, N.A., c/o
Brian Moynihan, Chairman of the Board and Chief Executive Officer, 100 North Tryon Street,
Suite 170, Charlotte, NC 28202 by Regular U.S. Mail to Bank of America, N.A., c/o Kathleen L.
DiSanto, Esq., 1801 N. Highland Avenue, Tampa, FL 33602 and Bruce E. Bozzi, Sr., 2161 Gulf
of Mexico Drive, Longboat Key, FL 34228 and those creditors and parties in interest on the
attached matrix on February 5, 2020 that are required to be served pursuant to Local Rule 2002-
1(c).

                                                    /s/ Robert E. Tardif Jr.
                                                    Robert E. Tardif Jr., Esquire
                                                    P.O. Box 2140
                                                    Fort Myers, Florida 33902
                                                    Telephone: 239/362-2755
                                                    Facsimile: 239/362-2756
                                                    Email: rtardif@comcast.net




                                                3
Case 9:19-bk-09677-FMD   Doc 107   Filed 02/05/20   Page 4 of 8
Case 9:19-bk-09677-FMD   Doc 107   Filed 02/05/20   Page 5 of 8
                               Case 9:19-bk-09677-FMD      Doc 107           Filed 02/05/20   Page 6 of 8
Label Matrix for local noticing              Bank of America, N.A.                            Bank of America, N.A.
113A-9                                       Bush Ross PA                                     Phelan Hallinan Diamond & Jones, PLLC
Case 9:19-bk-09677-FMD                       c/o Andrew T. Jenkins, Esq.                      2001 NW 64th Street
Middle District of Florida                   PO Box 3913                                      Suite 100
Ft. Myers                                    Tampa, FL 33601-3913                             Ft. Lauderdale, FL 33309-1844
Wed Feb 5 15:22:28 EST 2020
Hoguet Newman Regal & Kenney, LLP            Just One More Holding Corp.                      Just One More Restaurant Corp.
One Grand Central Place                      8955 Fontana Del Sol Way                         8955 Fontana Del Sol Way
60 E. 42nd Street                            2nd Floor                                        2nd Floor
48th Floor                                   Naples, FL 34109-4428                            Naples, FL 34109-4428
New York, NY 10165-3003

Raymond James & Associates, Inc              Atlanta Palm Food Corp.                          B.W. Associates, Inc.
880 Carillon Parkway                         c/o Palm Management Corp.                        7380 West Sand Lake Road
St. Petersburg, FL 33716-1100                7380 West Sand Lake Road                         Suite 450
                                             Suite 450                                        Orlando, FL 32819-5251
                                             Orlando, FL 32819-5251

Bank of America                              Bank of America                                  Bank of America, N.A.
Global Commercial Banking                    PO Box 660576                                    c/o Andrew T. Jenkins
1301 Gervais Street, Suite 2020              Dallas, TX 75266-0576                            Post Office Box 3913
SC3-230-20-02                                                                                 Tampa, Florida 33601-3913
Columbia, SC 29201-3354

Boston Palm Corporation                      Briargrove Retail LP                             Charlotte Palm Corp.
c/o Palm Management Corp.                    One Riverway, Suite 100                          c/o Palm Management Corp.
7380 West Sand Lake Road                     Houston, TX 77056-1962                           7380 West Sand Lake Road
Suite 450                                                                                     Suite 450
Orlando, FL 32819-5251                                                                        Orlando, FL 32819-5251

Chicago Palm, Inc.                           Claire Breen                                     Cooley LLP
c/o Palm Management Corp.                    c/o Frederic Newman, Esq.                        101 California Street, 5th F
7380 West Sand Lake Road                     Hoguett Newman Regal & Kenney                    San Francisco, CA 94111-5800
Suite 450                                    60 E. 42nd St., 48th Floor
Orlando, FL 32819-5251                       New York, NY 10165-3003

DGMB Associates, Inc.                        Denver Palm Corporation                          Estate of Charles Cook
7380 West Sand Lake Road                     c/o Palm Management Corp.                        c/o Frederic Newman, Esq.
Suite 450                                    7380 West Sand Lake Road                         Hoguet Newman Regal & Kenney
Orlando, FL 32819-5251                       Suite 450                                        60E. 42nd St., 48th Floor
                                             Orlando, FL 32819-5251                           New York, NY 10165-3003

Frederic Newman, Esq.                        Gary Ganzi                                       Home Tech
Hoguet Newman Regal & Kenney                 c/o Frederic Newman, Esq.                        6400 Techster Blvd.
60 E. 42nd St., 48th Floor                   Hoguet Newman Regal & Kenney                     Fort Myers FL 33966-4721
New York, NY 10165-3003                      60 E. 42nd St., 48th Floor
                                             New York, NY 10165-3003

INTERNAL REVENUE SERVICE                     Just One More Rest. Corp.                        Just One More Restaurant Holdings
P O BOX 7346                                 8955 Fontana del Sol Way                         8955 Fontana del Sol Way, 2nd Floor
PHILADELPHIA,PA 19101-7346                   2nd Floor                                        Naples, FL 34109-4428
                                             Naples, FL 34109-4428


Kasowitz Benson Torres LLP                   Kasowitz Benson Torres LLP                       LA Downtown Palm, LLC
1633 Broadway                                16 Broadway                                      c/o Palm Management Corp.
New York, NY 10019-6708                      New York, NY 10004-1703                          7380 West Sand Lake Road
                                                                                              Suite 450
                                                                                              Orlando, FL 32819-5251
                               Case 9:19-bk-09677-FMD      Doc 107         Filed 02/05/20   Page 7 of 8
Mary Ann Bozzi                               Mercedes-Benz Credit Corp.                     Mercedes-Benz Financial Services USA
2161 Gulf of Mexico Drive                    PO Box 5209                                    PO Box 5260
Longboat Key FL 34228-5230                   Carol Stream IL 60197-5209                     Carol Stream IL 60197-5260



Miami Palm Restaurant, Inc.                  Nashville Palm Restaurant                      Palm Airport, LLC
c/o Palm Management Corp.                    c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                     7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                    Suite 450                                      Suite 450
Orlando, FL 32819-5251                       Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Palm Beverly Hills Rest. Mgr                 Palm Management Corp.                          Palm New York Downtown
c/o Palm Management Corp.                    7380 West Sand Lake Road                       c/o Palm Management Corp.
7380 West Sand Lake Road                     Suite 450                                      7380 West Sand Lake Road
Suite 450                                    Orlando, FL 32819-5251                         Suite 450
Orlando, FL 32819-5251                                                                      Orlando, FL 32819-5251

Palm Orlando Corp.                           Palm Philadelphia Investor                     Palm Philadelphia Manager
c/o Palm Management Corp.                    c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                     7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                    Suite 450                                      Suite 450
Orlando, FL 32819-5251                       Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Palm Restaurant Inc.                         Palm Restaurant of Houston                     Palm Restaurant of Las Vegas
c/o Palm Management Corp.                    c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                     7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                    Suite 450                                      Suite 450
Orlando, FL 32819-5251                       Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Palm Tysons Too Inc.                         Palm West Corp.                                San Antonio Palm Restaurant
c/o Palm Management Corp.                    c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                     7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                    Suite 450                                      Suite 450
Orlando, FL 32819-5251                       Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Sparkling Pools                              The Washington Palm, Inc.                      United States Trustee - TPA7/13
PO Box 1280                                  c/o Palm Management Corp.                      Timberlake Annex, Suite 1200
Sag Harbor NY 11963                          7380 West Sand Lake Road                       501 E Polk Street
                                             Suite 450                                      Tampa, FL 33602-3949
                                             Orlando, FL 32819-5251

Victor Ganzi                                 W.B. Associates, Inc.                          Walter J. Ganzi
126 East 56th Street, 14th Floor             7380 West Sand Lake Road                       8171 Bay Colony Drive
New York, NY 10022-3077                      Suite 450                                      #1902
                                             Orlando FL 32819-5251                          Naples FL 34108-7567


Weber & Grahn                                Bruce E. Bozzi Sr.                             Douglas Elliman
216 E. Montauk Hwy.                          2161 Gulf of Mexico Drive                      20 Main Street
Hampton Bays NY 11946-1902                   Longboat Key, FL 34228-5230                    East Hampton, NY 11937-2745



Robert A. Schatzman                          Robert E Tardif Jr.                            Soneet Kapila
Gray Robinson, P.A.                          Trustee                                        1000 South Federal Highway
333 S.E. 2nd Avenue, Suite 3200              Post Office Box 2140                           Suite 200
Miami, FL 33131-2191                         Fort Myers, FL 33902-2140                      Ft. Lauderdale, FL 33316-1237
                             Case 9:19-bk-09677-FMD                Doc 107        Filed 02/05/20         Page 8 of 8
Steven J Solomon
GrayRobinson, PA
333 S.E. 2nd Avenue, Suite 3200
Miami, FL 33131-2191




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Gary Ganzi and Claire Breen as Attorneys-i        (u)MCP II Jefferson, LLC                             (d)Internal Revenue Service
                                                                                                          P.O. Box 7346
                                                                                                          Philadelphia, PA 19101-7346



(d)Just One More Restaurant Corp.                    (u)Claire Breen                                      (u)Gary Ganzi
8955 Fontana del Sol Way, 2nd Floor
Naples, FL 34109-4428



(u)Victor F. Ganzi                                   End of Label Matrix
                                                     Mailable recipients    60
                                                     Bypassed recipients     7
                                                     Total                  67
